Field, C. J.
Philip Assner and Joseph Navisky were partners, and became insolvent debtors. There was no separate estate of either, but there was partnership property which came into the possession of the assignees in insolvency. The debtors each petitioned the Court of Insolvency for an allowance under Pub. Sts. c. 157, §§ 99, 123, and that court entered decrees making an allowance to each out of the partnership assets. The assignees appealed from these decrees to the Superior Court, where the facts were agreed, and that court affirmed the decrees of the Court of Insolvency, and the assignees appealed to this court. The appellees contend that no appeal lies to the Superior Court from such decrees of the Court of Insolvency. The Superior Court has no general supervisory authority over the proceedings of courts of insolvency, such as is given to the Supreme Judicial Court. Pub. Sts. c. 157, § 15. In certain cases the right of appeal to the Superior Court is given; Pub. *296Sts. c. 157, §§ 36, 91; but we have found no provisions of statute which give this right in the matter of granting an allowance to the debtors. These appeals must be dismissed, with the direction to the Superior Court to dismiss the appeals to that court.

So ordered.